DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 13 March 2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Rejections - 35 USC § 101
Examiner’s Note: according to the definition of computer readable storage medium provided in paragraph [0057] of the specification as filed, the examiner has interpreted the computer readable storage media of claims 8-20 to be non-transitory.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “sparse” in claim 1 is a relative term which renders the claim indefinite. The term “sparse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-7 depend upon claim 1, and thus include the aforementioned limitation(s) (as well as further reference to “sparse”).

As per claim 6, the intended scope of the claim is not clear because not all of the terms in the claimed formula have been defined.

The term “sparse” in claim 8 is a relative term which renders the claim indefinite. The term “sparse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 9-14 depend upon claim 8, and thus include the aforementioned limitation(s) (as well as further reference to “sparse”).

As per claim 13, the intended scope of the claim is not clear because not all of the terms in the claimed formula have been defined.

The term “sparse” in claim 15 is a relative term which renders the claim indefinite. The term “sparse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 16-20 depend upon claim 15, and thus include the aforementioned limitation(s) (as well as further reference to “sparse”).

As per claim 20, the intended scope of the claim is not clear because not all of the terms in the claimed formula have been defined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2018/0046914).

As per claim 1, Li teaches a method for compressing neural networks, executed by one or more processors, the method comprising: receiving a neural network, wherein the neural network has been trained on a set of training data [the system receives a trained neural network (paras. 0012, 0080) using a training dataset (paras. 0162-169, claims 17-18, etc.)]; receiving a compression ratio [a compression ratio is determined (paras. 0052-53, 0120, 0213-214, etc.)]; compressing the neural network based on the compression ratio using an optimization model to solve for a set of sparse weights [the neural network is compressed, reducing the number of weights (paras. 0012, 0053, 0081; figs. 9, 11, 12; etc.) based on the compression ratio (paras. 0052-53, 0120, 0213-214, etc.)]; re-training the compressed neural network with the set of sparse weights [after pruning the neural network, it is retrained (paras. 0012-14, 0141-149, etc.)]; and outputting the re-trained neural network [after pruning the neural network, it is retrained to desired convergence (terminating the training outputs the NN) (paras. 0012-14, 0141-149, 0162-163, etc.)].

As per claim 8, see the rejection of claim 1, above, wherein Li also teaches a computer program product comprising: one or more computer readable storage media and program instruction stored on the one or more computer readable storage media to implement the method [the system may be implemented on multiple processing elements and associated storage (paras. 0050, 0210, etc.) which must process instructions from storage in order to operate on the input data].

As per claim 15, see the rejection of claim 1, above, wherein Li also teaches a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors to implement the method [the system may be implemented on multiple processing elements and associated storage (paras. 0050, 0210, etc.) which must process instructions from storage in order to operate on the input data].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0046914) in view of Weber (US 2019/0392300).

As per claim 2, Li teaches wherein the compression ratio is a ratio of zero weights to nonzero weights [a compression ratio is determined for a desired ratio of nonzero to zero weights (paras. 0052-53, 0120, 0213-214, etc.)].
While Li teaches utilizing compression to reduce storage usage (see, e.g., Li: paras. 0015, 0050, 0191, etc.) does not explicitly teach that the compression ratio is based on an amount of memory storage available for running the re-trained neural network on a computing device. 
Weber teaches a compression ratio that is based on an amount of memory storage available for running the re-trained neural network on a computing device [a compression parameter for a neural network is selected based upon a target memory usage (paras. 0014, 0017, etc.)].
Li and Weber are analogous art, as they are within the same field of endeavor, namely compressing neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a compression parameter for the NN that is based on target memory usage, as taught by Weber, for the compression ratio parameter for the NN in the system taught by Li.
Weber provides motivation as [by providing an automated and adaptive selection system to choose a compression scheme and parameters, one or more embodiments of the present invention can provide for an adjustable level of accuracy of the neural network operations tailored to a specific application and to host-system compute and memory resource constraints and, in this manner, embodiments of the invention can provide for superior performance during execution of neural network operations despite the additional compute resources required to perform compression and decompression (para. 0015, etc.)].

As per claim 3, Li/Weber teaches wherein the computing device is a mobile device [the neural network may be deployed in mobile terminals (Li: para. 0010, etc.)].

As per claim 9, see the rejection of claim 2, above.

As per claim 10, see the rejection of claim 3, above.

As per claim 16, see the rejection of claim 2, above.

As per claim 17, see the rejection of claim 3, above.


Claim(s) 4-6, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0046914) in view of Carreira-Perpiñán (“Learning-Compression” Algorithms for Neural Net Pruning, June 2018, pgs. 8532-8541).

As per claim 4, Li teaches the method of claim 1, as described above.
While Li teaches using a model parameter (compression ratio) to compress the NN (see above), it does not teach wherein the optimization model is 
    PNG
    media_image1.png
    36
    157
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    33
    58
    media_image2.png
    Greyscale
 wherein: Ŵ is a sparse weight, Xl-1 is an output of a first layer, Xl is an output of a second layer that is subsequent to the first layer, and ɑ is a positive parameter.
Carreira-Perpiñán teaches wherein the optimization model is 
    PNG
    media_image1.png
    36
    157
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    33
    58
    media_image2.png
    Greyscale
 wherein: Ŵ is a sparse weight, Xl-1 is an output of a first layer, Xl is an output of a second layer that is subsequent to the first layer, and ɑ is a positive parameter [an optimization model is used to prune the neural network weights (section 1, etc.) where the model may use an additional penalty form of a parameter (see sections 1-1.2, including equations (1b) and (3) which show the equation minimizing the loss function plus the additional parameter term (the two terms in the claimed formula), where section 1.1, C step shows the mean squared error term which is the first portion of the claimed model formula (in place of the generic loss function)) where the terms are determined per layer (section 1.3, etc.)].
Li and Carreira-Perpiñán are analogous art, as they are within the same field of endeavor, namely pruning/compressing neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the optimization model for NN pruning taught by Carreira-Perpiñán, with the ratio used to prune the NN in the system taught by Li.
Carreira-Perpiñán provides motivation as [pruning can find the right architecture to improve generalization, while using an optimization model allows compression of a well-trained network with less accuracy loss by identifying the correct weights to prune (abstract, etc.)].

As per claim 5, Li teaches the method of claim 1, as described above.
While Li teaches using a model parameter (compression ratio) to compress the NN (see above), it does not teach wherein the optimization model is 
    PNG
    media_image3.png
    29
    136
    media_image3.png
    Greyscale
 subject to 
    PNG
    media_image4.png
    35
    87
    media_image4.png
    Greyscale
wherein: Ŵ is a sparse weight, Xl-1 is an output of a first layer, Xl is an output of a second layer that is subsequent to the first layer, and κ is a maximally allowable number of nonzero weights based on the compression ratio.
Carreira-Perpiñán teaches wherein the optimization model is 
    PNG
    media_image3.png
    29
    136
    media_image3.png
    Greyscale
 subject to 
    PNG
    media_image4.png
    35
    87
    media_image4.png
    Greyscale
wherein: Ŵ is a sparse weight, Xl-1 is an output of a first layer, Xl is an output of a second layer that is subsequent to the first layer, and κ is a maximally allowable number of nonzero weights based on the compression ratio [an optimization model is used to prune the neural network weights (section 1, etc.) where the model may use a loss function subject to a specific pruning parameter limiting the number of non-zero weights (see sections 1-1.1, equations (1a) and (2) which show the loss function subject to the pruning parameter, and section 1.1, C step shows the mean squared error term which is the first portion of the claimed model formula (in place of the generic loss function)) where the terms are determined per layer (section 1.3, etc.)].
Li and Carreira-Perpiñán are analogous art, as they are within the same field of endeavor, namely pruning/compressing neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the optimization model for NN pruning taught by Carreira-Perpiñán, with the ratio used to prune the NN in the system taught by Li.
Carreira-Perpiñán provides motivation as [pruning can find the right architecture to improve generalization, while using an optimization model allows compression of a well-trained network with less accuracy loss by identifying the correct weights to prune (abstract, etc.)].

As per claim 6, Li teaches the method of claim 1, as described above.
While Li teaches using a model parameter (compression ratio) to compress the NN (see above), it does not teach wherein the optimization model is 
    PNG
    media_image5.png
    30
    106
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    84
    594
    media_image6.png
    Greyscale
 wherein: Ŵ is a sparse weight, Xl-1 is an output of a first layer, Xl is an output of a second layer that is subsequent to the first layer, κ is a maximally allowable number of nonzero weights based on the compression ratio, and ρ is a hyperparamter.
Carreira-Perpiñán teaches wherein the optimization model is 
    PNG
    media_image5.png
    30
    106
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    84
    594
    media_image6.png
    Greyscale
 wherein: Ŵ is a sparse weight, Xl-1 is an output of a first layer, Xl is an output of a second layer that is subsequent to the first layer, κ is a maximally allowable number of nonzero weights based on the compression ratio, and ρ is a hyperparamter [an optimization model is used to prune the neural network weights (section 1, etc.) where the model may use a loss function subject to a specific pruning parameter limiting the number of non-zero weights (see sections 1-1.3, specifically the optimization formulas given show the terms of the claimed formula, including a loss function, and section 1.1, C step shows the mean squared error term which is the first portion of the claimed model formula (in place of the generic loss function)) where the terms are determined per layer (section 1.3, etc.)].
Li and Carreira-Perpiñán are analogous art, as they are within the same field of endeavor, namely pruning/compressing neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the optimization model for NN pruning taught by Carreira-Perpiñán, with the ratio used to prune the NN in the system taught by Li.
Carreira-Perpiñán provides motivation as [pruning can find the right architecture to improve generalization, while using an optimization model allows compression of a well-trained network with less accuracy loss by identifying the correct weights to prune (abstract, etc.)].

As per claim 11, see the rejection of claim 4, above.

As per claim 12, see the rejection of claim 5, above.

As per claim 13, see the rejection of claim 6, above.

As per claim 18, see the rejection of claim 4, above.

As per claim 19, see the rejection of claim 5, above.

As per claim 20, see the rejection of claim 6, above.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0046914) in view of well-known practices in the art.

As per claim 7, Li teaches the method of claim 1, as described above.
While Li teaches using a model parameter (compression ratio) to compress the NN and retraining the network to a convergence/termination point (see above), it does not teach wherein re-training the compressed neural network with the sparse weights comprises minimizing to a pre-defined value an average squared difference between a label for an input of the neural network and final output of the neural network based on the set of sparse weights.
However, the examiner takes official notice that minimizing a mean/average squared error function is well-known within the art for training (or re-training) a neural network in order to improve the accuracy of the NN.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include minimizing to a pre-defined value an average squared difference between a label for an input of the neural network and final output of the neural network based on the set of sparse weights in the retraining of the NN in the system taught by Li, to achieve the predictable result of improving the accuracy of the NN and knowing when training is sufficient, to not waste time/resources.

As per claim 14, see the rejection of claim 7, above.



Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Louizos et al. (Learning Sparse Neural Networks Through L0 Regularization, June 2018, pgs. 1-13) – discloses optimization models used for pruning a neural network.
Kim (US 2018/0204110) – discloses compression of a NN using a parameter based on available memory and calculation throughput.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128